DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Response to Remarks
Applicant's amendments and remarks filed on 05/18/2022 have been fully considered but were not found to be persuasive. Applicant has amended Claims 1, 6-7, 10-11, and 16-20.
With respect to Applicant’s argument in page 9 recites: “Claim 11 recites “One or more computer storage media” The Specification at [0080] expressly excludes signals from the definition of computer storage media: “Computer storage media is non-transitory and does not comprise signals per se.” As such, Applicant respectfully submits that the Office Action's proposed interpretation of “computer storage media” contradicts the express definition in the specification and is therefore impermissibly broad. Applicant's claimed "computer storage media" cannot include transitory signals. Accordingly, Applicant respectfully requests withdrawal of the§ 101 rejection.”
In response to the applicant’s argument, Examiner respectfully disagrees based on the MPEP 2173.03 “Correspondence Between Specification and Claims [R-9]” recites:
“A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).”
Accordingly, Examiner suggests Applicant amend claim 11 to maintain consistency with the claimed specification by rendering the scope of the claim 11 being certain and consistent with the specification disclosure.
With respect to Applicant’s argument in page 12 lines “the Office Action seems to have missed the other parts of this claim element. A confidence level for a particular tag of an image does not teach or suggest "[a} correlation score that quantifies the likelihood that the associated content tag is relevant to the candidate event type,”
Considering the claimed limitation in the light of pending specification of paragraph Kumar [0002] lines 9-14: “correlation scores may be determined for each possible event type. The correlation scores may indicate likelihood that corresponding content tags represent the event type. Each media of the set of media may be associated with at least one of the content tags determined for an event type.”
Accordingly, “a correlation score” is a degree of measurement for positively identifying (i.e., likelihood) an event type from the image provided. Therefore, Examiner finds “correlation score” is an equivalent to “confidence score” as both represent a degree of certainty for identifying an event type from the image (i.e., confidence level) as Li taught in Li in col. 7 lines 10-17 recited: “For instance, the image analysis service 120 may recognize graduation hats and robes in the images 112 and determine that the image relates to a graduation. In this example, the image analysis service 120 may generate a “graduation” event tag. In addition, the image analysis service 120 may use any combination of geolocation, a particular date, and image analysis to determine a particular event and tag the image accordingly.” Li col. 7, lines 32-36: “According to some examples, the image analysis service 120 may associate a confidence level or rating for the generated tags. A confidence level for a tag may indicate how likely a particular tag identifies a characteristic within an image.” 
Therefore, Applicant’s argument is not persuasive and Examiner maintains rejection to the claimed limitation.
With respect to Applicant’s argument in Page 13 recited: “Second, the Office Action equates "scene understanding" with the claimed "matching," but ignores the claimed context, specifically, "matching between the plurality of applied content tags and a learned set of supported content tags representative of a category of event types." To the extent scene understanding can even be considered matching, there is no teaching or suggestion of "matching between the plurality of tags and a learned set of representative content tags representative of a category of event types." Applicant has been unable to locate a corresponding disclosure elsewhere in the cited references.”
Examiner disagrees with Applicant’s argument based on the  Li in col 28 lines 7-13 recited: “identifying a first portion of the images to associate with a first image narrative based, at least in part, on a number of occurrences of individual ones of the tags and one or more of a specified time period, an activity, an event, or a friend identified by the tags; and providing, to a computing device, data identifying the images associated with the image narrative.”
As Li disclosed, image narratives are created using event tags (i.e., “one or more of a specified time period, an activity, an event”) and metadata associated with images (col. 1, lines 25-27) and identifies the images associated with the image narrative (col 28 lines 12-13) Therefore, created image narratives are associated with a plurality of events which are to be identified (matched) with (a) image(s).
In response to the amendment made to the claims, Examiner relies on new sections of prior art reference which goes beyond the scope of the portion that was previously relied upon, therefore, this office action is based a new ground of rejection. As a consequence, Applicant is advised to review detailed mapping of claim limitations to the relevant sections.
Moreover, Examiner also has re-mapped the existing claim elements to relevant portions of references in order to enhance responses to the each of Applicant’s arguments. Accordingly, Applicant is advised to review detailed mapping of claim limitations to the relevant sections.

Claim Rejections - 35 USC§ 101
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 11 recited: “One or more computer storage media storing computer-useable instructions”
Claim 11-17 are rejected under 35 U.S.C. 101 because they are directed to a signal per se, mere information in the form of data, a contract between two parties, or a human being (see MPEP § 2106, subsection I). For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).
Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-4, 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 10,242,034, hereinafter Li in view of in view of Yu et al. US 2010/0111428, hereinafter Yu.
As per claim 1, (Currently amended) A computerized method comprising: (With respect to claim 1, Li discloses) storing, in a data store, a representation of a plurality of event types, a representative set of supported content tags associated with each corresponding event type of the event types,  (a method for representing a plurality of image tags (i.e., “supported content tags”) by associating with each corresponding event type: Li col. 8, lines 36-41: “The tags of images that are associated with an activity or event may be analyzed by the image analysis service 120 to identify the friends that participate in the activity or event with the user.”)

and, for each supported content tag, a correlation score that quantifies a likelihood that the supported content tag is relevant to the corresponding event type; (Li teaches a step for weighting tags by determining the tags of items that frequently occur (i.e., “a correlation score that quantifies a likelihood”) that are associated with an event or activity (i.e., “relevant to the corresponding event type”) or an activity may be weighted more heavily (i.e., “a correlation score”) when creating an image narrative for the event or activity (i.e., “relevant to the corresponding event type”) 
Furthermore, Li also teaches in col. 28, lines 35-40 determining the correlation between an event with a image tag based on the combination of a frequently occurring activity and a portion of the images identified (Li col. 10, lines 34-44: “Similarly, tags of items that frequently occur that are associated with an event or activity may be weighted more heavily when creating an image narrative for the event or activity as compared to images that include those tags but are not associated with the event or activity. In some examples, the image manager 130 can weight tags based on the confidence level of the tags.”  Col. 28, lines 35-40: “... a frequently occurring activity and identifying the first portion of the images based, at least in part, on a determination that a confidence score of the first portion of the images is above a confidence threshold, the confidence score indicating a level of confidence that tags within the first portion of the images are associated.”)

accessing a set of media having associated content tags and confidence scores; determining that a subset of the plurality of event types are candidate event types for the set of media based at least in part on the associated content tags of the set of the media and the representative set of supported content tags associated with each of the candidate event types; (Li col. 5, lines 58-63 and Li col. 26, lines 55-65 disclose identifying events  by analyzing the image association with the first user that depict one or more  activities that the user participates in or an event the user attended such as “a family tag”, “a wedding tag” or “a Santa Monica beach” tag and etc. Li col. 5, lines 58-63: “For example, a “family” tag indicates that the image is a family image, a “wedding” tag indicates that the image is a wedding image, a “sunset” tag indicates that the image is a sunset scene image, a “Santa Monica beach” tag indicates that the image is a taken at Santa Monica beach, etc.” Li col. 26, lines 55-65: “identify, from the tags, first images from the images associated with the first user that depict one or more of: an activity that the user participates in; or an event the user attended; select a first portion of the first images based, at least in part, on the frequencies of the tags for the images and a determination that a confidence score of the first portion of the first images is above a confidence threshold, the confidence score indicating a level of confidence that tags within the first portion of the first images are associated”

generating, for each candidate event type of the candidate event types, (Li col. 6, lines 63- col.7 lines 3: “The image analysis service 120 may also generate an event tag for special days and/or events. For example, when the creation time of the image is on a recognized holiday (e.g., July 4th or December 25.sup.th), a “July 4th” tag or a “Christmas” tag may be generated by the image analysis service 120. The creation time might also be used to identify a special event for the user. For example, the event might be a birthday, a wedding, a graduation, or the like.”)

a corresponding candidate event type score based at least in part on the confidence score for each associated content tag of the set of media and the correlation score that quantifies the likelihood that the associated content tag is relevant to the candidate event type; (In col.7, lines 32-34, Li discloses steps for associating a confidence level or rating (i.e., “candidate event type score”) for the generated tags (i.e., “a corresponding candidate event type score based at least in part on the confidence score for each associated content tag”).  Note that image analysis service associates a confidence level or rating with an image for generating event tags. Thus, a plurality of events associate with confidence score are potential candidate events for the image and therefore, generated event tags associated with the image are equivalent to the “candidate event types” as claimed. For instance, Li teaches that confidence level for a tag (i.e., “at least in part on the confidence score for each associated content tag”) may indicate how likely a tag identifies a characteristic within an image (i.e., “the correlation score that quantifies the likelihood that the associated content tag is relevant to the candidate event type” as claimed) (Li, col.7, lines 32-34: “According to some examples, the image analysis service 120 may associate a confidence level or rating for the generated tags. A confidence level for a tag may indicate how likely a tag identifies a characteristic within an image.”)

and causing a user interface to present a representation of the selected event type for the set of media.  (Li col. 12, lines 13-18: As illustrated, FIG. 2A is a screen diagram showing an illustrative GUI 200A that displays user interface elements that represent image narratives that a user may select to view. The GUI 200A may be generated by the image software product 106, the image service 116, shown in FIG. 1,)

(With respect to claim 1, Li does not explicitly disclose) selecting an event type of the plurality of event types having a highest candidate event type score;  
However, Yu discloses a method of utilizing image visual feature to infer the event depicted in the image and output confidence related scores for each event category (i.e., “plurality of event types”) and make prediction of the most relevant event category (i.e., “having a highest candidate event type score”) based on the image (Yu [0035] lines 5 - [0036] line 17: “Classifier 66 uses only the image visual feature to infer the event of the image and output confidence related scores (score1) for each event category ... Classifier 68 uses only the aerial image's visual feature to infer the event shown in the image and make prediction 76 of the most relevant event category based on aerial image (decision2).  ... Using the fused decision, a trained classifier 80 will infer the event of the image and make prediction of the event category 64.”) 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yu into the combined system of Li because, teachings of Yu would effectively identify most relevant event for the given image. (See Yu, Abstract, Li FIG.4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yu into the system of Li because, they are analogous art as being directed to the same field of endeavor, a method of event-based media management system. (See Li FIG.4, Yu, Abstract)
Claims 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Yu and further in view of Jain et al. US 2009/0319472, hereinafter Jain.
As per claim 2, (Previously Presented) The computerized method of claim 1, the plurality of event types including (Li does not explicitly disclose) the subset and a remaining subset of event types, (However, Jain discloses a step for defining an inheritance relationship between different events (i.e., “the subset and a remaining subset of event types”) in a hierarchy. (Jain [0041] “Event types allow defining relationships between different events in a concrete domain. They can be used to build hierarchies and ontologies. E can provide defining inheritance relationships between different event types. For example, an event type "vacation" can be specialized among others towards a "beach holiday" event type and "activity holiday" event type.”) 
further comprising determining to dismiss the remaining subset of event types without generating corresponding candidate event type scores for the remaining subset of event types.  (Li in col. 20 discloses a method of setting threshold for confidence to narrative selecting/listing images. Li, col. 20 lines 32-39: “For example, the threshold may be set higher when more images are available and lower when fewer images are available. In some examples, the threshold may be set such that the images 112 selected for the image narrative 108 include the combination of tags having the highest associated confidence”)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Jain into the system of Li for the advantageous purpose of organizing contents in terms of event types to enhance user experiences on searching/browsing media content.
As per claim 3, (Previously Presented) The computerized method of claim 1, wherein generating the candidate event type score for each candidate event type comprises (Li discloses) weighting the confidence score for each associated content tag of the set of media by the correlation score indicative of the likelihood that the associated content tag is relevant to the candidate event type. (Li col. 10, lines 43-49: “In some examples, the image manager 130 can weight tags based on the confidence level of the tags. For instance, the image manager 130 may weight tags that have a confidence level above some threshold (e.g. higher than 50%) a same weight and weight tags below the threshold at some other value (e.g. a sliding weight or possibly not even consider).”)
As per claim 4, (Previously Presented) The computerized method of claim 1, wherein the candidate event type score are further based on a total number of media in the set of media.  (Li, col. 12, lines57-64: “As illustrated, the GUI 200B includes navigation UI elements 206A-206B that may be used to navigate between the different displays of the image narrative 108. The GUI 200B also includes a text element 204B that provides the current page number and total pages of an image narrative 108. In the current example, the GUI 200B provides the user with the title, “The Journey of Me and Friend”, of the image narrative 108.”)
As per claim 5, (Previously Presented) The computerized method of claim 1, (Li does not explicitly disclose a method of selecting event type includes an event album with an album title being the selected event type and the event album including the set of media) wherein the representation of the selected event type includes an event album with an album title being the selected event type and the event album including the set of media.  
However, Jain discloses a method of organizing media based on event by associating the assets with multimedia album: (Jain [0061] lines 20-29: “Finally, the event presentation is provided by the components for Event Query 855 and Media Assembly 890 that select events from the media event base and organizes the associated media assets into a multimedia album 860. This album is transformed by the Transformation 1100 component into contemporary presentation formats like SMIL, SVG, and Flash and is delivered to the users for consumption. Finally, the events used for the multimedia album create a new composite event that is stored back in the media event base.”)
Thus, one having ordinary skill in the art would have found motivation to use teachings of Jain, a method for selecting events from the media event base and organizes the associated media assets into a multimedia album because it would improve the intelligence of search engines and enhance user experiences on browsing images.
As per claim 6, (Currently amended) The computerized method of claim 1, further comprising determining each candidate event type for the set of media based on (Li discloses a method of using image manager to associate weight tag with an image narrative) a determination that the set of media has a threshold number of frames or images with at least one associated content tag in the representative set of supported content tags for the candidate event type.  (Li, col. 10, lines 44-50: “In some examples, the image manager 130 can weight tags based on the confidence level of the tags. For instance, the image manager 130 may weight tags that have a confidence level above some threshold (e.g. higher than 50%) a same weight and weight tags below the threshold at some other value (e.g. a sliding weight or possibly not even consider). After identifying the friend, or friends to include within this particular type of image narrative 108, the image manager associates the image 112 with the image narrative.”) 
As per claim 7, (Currently amended) The computerized method of claim 1, further comprising determining each candidate event type for the set of media based on (Li discloses a method of associating a plurality of tags of images using predetermined threshold to limit the number of images) a determination that the associated content tags of the set of the media include a threshold number of the representative set of supported content tags for the candidate event type.  (Li, col.20, lines 26-32: “At 630, a determination is made as to whether the tag or tags of an image that can be associated with a particular image narrative 108 are above a specified threshold. The threshold may be predetermined by a user and/or programmatically determined by the image manager 130 based on how many images 112 can be associated with the image narrative 108”)
As per claim 8, (Previously Presented) The computerized method of claim 1, further comprising selecting the set of media from a digital media gallery (Li discloses) based at least in part on a timestamp associated with each of the media in the digital media gallery. (Li, col. 6 lines 31-39: “In some examples, the image creation time determined from the metadata associated with the image 112 may be used to assist scene understanding. For example, when the scene type is determined to be "beach" and the creation time is 6:00 PM for an image, both beach and sunset beach may be tags for the scene types of the image 112.)
As per claim 9, (Previously Presented) The computerized method of claim 1, further comprising selecting the set of media from a digital media gallery based (Li discloses) at least in part on a timestamp and a location associated with each of the media in the digital media gallery. (Li, col.6 lines 41-45: “The date of the creation time and geolocation of the image may also be considered in determining the scene type. For example, the sun disappears out of sight from the sky at different times in different seasons of the year. Moreover, sunset times are different for different locations.”)
As per claim 10 (Currently amended) The computerized method of claim 1, (Li discloses) further comprising learning the representative set of supported content tags associated with each of the event types using a machine learning model. (Li, col. 3 lines 3-5: “For example, if the user creates new tags, or modifies existing tags, these tags may be more determined to be of more importance or interest to the user as compared to tags the user does not create or modify. In other configurations, a machine learning mechanism may be used to determine the tags that are of interest to a user.”) 

As per claim 11, (Currently amended) One or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: (Li discloses) receiving a set of images having a plurality of applied content tags; determining, based on matching between the plurality of applied content tags (Li discloses a method of configuring image analysis service generating tags based on results of scene understood (i.e., “determining, based on matching between the plurality of applied tags”). In another word, Li teaches applying event tags based on the results of scene understood/matched by the image analysis service. Li col. 6, lines 23-29: “According to some configurations, the image analysis service 120 generates tags based on results of scene understanding and/or facial recognition that are performed on each image. For example, the image analysis service 120 may determine the scene type (such as beach, sunset, etc.) for each image 112 that is analyzed. The scene type determined by the image analysis service 120 may then be used as an additional tag (i.e., a scene tag) for the image 112.”) 
(Li discloses) and a learned set of supported content tags representative a category of event types, (Li col. 5, lines 58-63: “For example, a “family” tag indicates that the image is a family image, a “wedding” tag indicates that the image is a wedding image, a “sunset” tag indicates that the image is a sunset scene image, a “Santa Monica beach” tag indicates that the image is a taken at Santa Monica beach, etc.”)
(Li teaches) a candidate event category score quantifying a likelihood that the set of images depict the category of event types; (Li, col.7, lines 32-34: “According to some examples, the image analysis service 120 may associate a confidence level or rating for the generated tags. A confidence level for a tag may indicate how likely a tag identifies a characteristic within an image.”)

(Li teaches) in response to the candidate event category score being over a predetermined threshold, determining a first candidate event type score quantifying a likelihood that the set of images belongs to a first event type in the category of event types;(Li col. 26, 55-58: “identify, from the tags, first images from the images associated with the first user that depict one or more of: an activity that the user participates in; or an event the user attended; select a first portion of the first images based, at least in part, on the frequencies of the tags for the images and a determination that a confidence score of the first portion of the first images is above a confidence threshold, the confidence score indicating a level of confidence that tags within the first portion of the first images are associated”)
(Li discloses) and in response to the first candidate event type score being over a predetermined first threshold, causing a user interface to present a representation that the set of images belongs to the first event type.  (See Li FIG.2A)
As per claim 12, (Previously Presented) The one or more computer storage media of claim 11, wherein the operations further comprise: in response to the first candidate event type score being below the predetermined first threshold, determining a second candidate event type score indicating a likelihood that the set of images belongs to a second event type in the category; and in response to the second candidate event type score being over the predetermined first threshold, (Li col. 20 lines 26-36: “At 630, a determination is made as to whether the tag or tags of an image that can be associated with a particular image narrative 108 are above a specified threshold. The threshold may be predetermined by a user and/or programmatically determined by the image manager 130 based on how many images 112 can be associated with the image narrative 108.”)
causing user interface to present a representation that the set of images belongs to the second event type.  (Li col. 11 lines 11-20: “For instance, the GUI might include a user interface element for an image narrative between the user and another user, another user interface element for an activity that the user commonly participates in, another user interface element for an image narrative that is related to pet of the user, and the like. In some examples, the image manager 130 provides the GUI for presentation in the user interface 136. In other examples, the image software product 106 may generate the GUI for presentation on a display, such as a display of the computing device 102.”)

As per claim 13, (Previously Presented) The one or more computer storage media of claim 11, wherein the category of event types (Li discloses) includes one of holiday events, life events, travel events, or sports events.  (Li col.7 lines 10-18: “For instance, the image analysis service 120 may recognize graduation hats and robes in the images 112 and determine that the image relates to a graduation. In this example, the image analysis service 120 may generate a "graduation" event tag. In addition, the image analysis service 120 may use any combination of geolocation, a particular date, and image analysis to determine a particular event and tag the image accordingly.”)
As per claim 14, (Previously Presented) The one or more computer storage media of claim 11, wherein the category of event types comprises holiday events, and wherein the operations further comprise determining the first candidate event type score based at least on a date stamp associated with each of the images in the set of images, the date stamp including a range of dates corresponding to a festival.  (Li, col.19, lines 38-42: “As another example, event tags might be generated by the image analysis service 120 using the metadata. For instance, the date when the image was taken may be used to determine that the image was taken on a holiday, on a birthday of a recognized individual, on a graduation data, or the like”)
As per claim 15, (Previously Presented) The one or more computer storage media of claim 11, wherein the category of event types comprises life events, wherein the first event type is a wedding and a second event type in the category is a birthday. (Li, col.6 lines 63- col. 7, lines 3: “The image analysis service 120 may also generate an event tag for special days and/or events. For example, when the creation time of the image is on a recognized holiday (e.g., July 4th or December 25th), a "July 4th" tag or a "Christmas" tag may be generated by the image analysis service 120. The creation time might also be used to identify a special event for the user. For example, the event might be a birthday, a wedding, a graduation, or the like.”)
 
As per claim 16, (Currently amended) The one or more computer storage media of claim 11, wherein the operations further comprise (Li teaches) determining the candidate event category score further based on a determination that the set of images has a threshold number of images with at least one supported content tag in the learned set of supported content tags representative of the category. (Li, col. 20, lines 26-39: “At 630, a determination is made as to whether the tag or tags of an image that can be associated with a particular image narrative 108 are above a specified threshold.  ... In some examples, the threshold may be set such that the images 112 selected for the image narrative 108 include the combination of tags having the highest associated confidence. The confidence score can be based on all or a portion of the factors used to determine the image narratives.”)

As per claim 17, (Currently amended) The one or more computer storage media of claim 11, wherein the learned set of supported content tags represents (Li col.2 lines 65 - col.3 line 5: “The items that are of interest to the user might also be identified based on input provided from the user.  ...  In other configurations, a machine learning mechanism may be used to determine the tags that are of interest to a user.”)
one or more of party, celebration, birthday, cake, balloon, wedding, bride, groom, Christmas, gift, candle, decoration, ceremony, anniversary and reception (Li, col.2, lines 29-36: “Yet another type of image narrative that may be created includes images that are associated with an event that is determined to be significant of and/or of interest to a user. For instance, image narratives may be created for each significant event that occurred during the last year. These events might include, but are not limited to weddings, birthdays, graduations, ceremonies, parties, holidays, and the like.”)

As per claim 18, (Currently amended) The one or more computer storage media of claim 15, wherein the operations further comprise: determining the first candidate event type score based on a determination that the plurality of applied content tags of the set of images includes a threshold number of the learned set of supported content tags representative of the category. (Li col. 10, lines 45-51: “For instance, the image manager 130 may weight tags that have a confidence level above some threshold (e.g. higher than 50%) a same weight and weight tags below the threshold at some other value (e.g. a sliding weight or possibly not even consider). After identifying the friend, or friends to include within this particular type of image narrative 108, the image manager associates the image 112 with the image narrative.”)
As per claim 19,  (Currently amended) A media organization system comprising one or more hardware processors configured to cause the media organization system to perform operations comprising: identifying a collection of images having applied content tags and corresponding confidence scores; determining one or more candidate event types for the collection of images based on the applied content tags of the images in the collection and a learned set of supported representative of [[for]] each of the one or more candidate event types; determining, for each candidate event type of the one or more candidate event types, based on the confidence scores for the applied content tags and corresponding correlation scores that quantify supported content tag is relevant to the candidate event type, a candidate event type score indicative of a likelihood of the set of images belonging to the candidate event type; selecting an event type as one of the one or more candidate event types with a highest candidate event type score ; and causing a user interface to organize the collection of images based on the selected event type. 
Claims 19 is analogous to claim 1 except that claim 19 is directed to an apparatus or system and is rejected under the same rationale as indicated above. 
As per claim 20, (Currently amended) The media organization system of claim 19, wherein determining the one or more candidate event types is based on a threshold percentage of the images in the collection having one or more applied content tags determined to be in the learned set of supported content tags for each of the one or more candidate event types.  (Li col. 10, lines 45-51: “For instance, the image manager 130 may weight tags that have a confidence level above some threshold (e.g. higher than 50%) a same weight and weight tags below the threshold at some other value (e.g. a sliding weight or possibly not even consider). After identifying the friend, or friends to include within this particular type of image narrative 108, the image manager associates the image 112 with the image narrative.”)
Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
MEDIA TAGGING, (Leppanen et al, US 2015/0039632) - The invention relates to media tagging of a media content. At least one media tag is determined on the basis of obtained context recognition data formed prior to and after a time point of capturing of the media content. Determined at least one media tag is associated with said media content.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHONGSUH PARK/Examiner, Art Unit 2154    
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154